            Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 1 of 9

                                                                                                     Fil
                                                                                       I   f




                                                                                           •-•-•v.   /   -J   . .1

                                                      U.S. Department of Justice
                                                                                   "                          T nO''
                                                      Andrew E. Lelling
                                                      United States Attorney
                                                      District ofMassachusetts


Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      July 19, 2019

Timothy Purdon
Robins Kaplan LLP
                                                                   l^crSOOi^
1207 West Divide Avenue, Suite 200
Bismarck, NO 58501

       Re:      United States v. Anthonv Riccitelli


Dear Mr. Purdon:


       The United States Attorney for the District of Massachusetts ("the U.S. Attorney") and your
client, Anthony Riccitelli ("Defendant"), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.       Change of Plea


        Defendant will waive Indictment and plead guilty to count One of the Information:
Participation in Loan with Financial Institution, in violation of 18U.S.C. § 1005. Defendant admits
that he committed the crime specified in this count. Defendant agrees to the accuracy of the
attached statement of facts.


       2.       Penalties


        Defendant faces the following maximum penalties: incarceration for 30 years; supervised
release for five years; a fine of $1,000,000; a mandatory special assessment of $100; restitution;
and forfeiture to the extent charged in the Information.

      Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant's immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant's plea results in being automatically removed from
the United States.
            Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 2 of 9




       3.      Sentencing Guidelines

       The parties agree, based on the following calculations, that Defendant's total "offense
level" under the Guidelines is 11:

               a) Defendant's base offense level is 7, because the offense of conviction has a
                   statutory maximum of 20 years or more (USSG § 2B1.1(a)(1));

               b) Defendant's offense level is increased by 6, because the loss amount is more
                   than $40,000 and less than $95,000 (USSG § 2B1.1(b)(1)(D)); and

               c) Defendant's offense level is decreased by 2, because Defendant has accepted
                  responsibility for Defendant's crime (USSG §3E1.1).

      Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Courtcalculates
the Guidelines or with the sentence the Court imposes.

       Defendantalso understands that the government will objectto any reductionin his sentence
based on acceptance of responsibility if: (a) at sentencing. Defendant does not clearly accept
responsibility for the crime he is pleading guilty to committing; or (b) by the time of sentencing.
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant's criminal history score or Criminal History
Category are reduced, the U.S. Attorney reserves the right to seekan upward departure under the
Guidelines.


       Nothing in this PleaAgreement affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.       Sentence Recommendation


       The U.S. Attorney agrees to recommend the following sentence to the Court:

                a) incarceration withinthe Guidelines sentencing range as calculatedby the parties
                   in Paragraph 3;

                b) a fine within the Guidelines sentencing range as calculated by the parties in
                   Paragraph 3, unless the Court finds that Defendant is not able, and is not likely
                   to become able, to pay a fine;

                c) 12 months of supervised release;

                d) a mandatory special assessment of$100, which Defendant must pay to the Clerk
                                                    2
             Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 3 of 9




                      of the Court by the date of sentencing;

                   e) $80,000 in restitution; and

                   f) forfeiture as set forth in Paragraph 6,

        5.         Waiver of Appellate Rights and Challenges to Conviction or Sentence

      Defendant has the right to challenge his conviction and sentence on "direct appeal." This
means that Defendant has the right to ask a higher court (the "appeals court") to look at what
happened in this case and, if the appeals court finds thatthe trial court or the parties made certain
mistakes, overturn Defendant's conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

                   a) He willnot challenge his conviction on direct appeal or in any otherproceeding,
                      including in a separate civil lawsuit; and

                   b) He will not challenge his sentence, including any court orders related to
                      forfeiture, restitution, fines or supervised release, on direct appeal or in any
                      other proceeding, including in a separate civil lawsuit.

       Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment. Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

       The parties agree that, despite giving up these rights. Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

        6.         Forfeiture

       Defendant understands that the Court will, upon acceptance of Defendant's guilty plea,
enter an order of forfeiture as part of Defendant's sentence, and that the order of forfeiture may
include assets directly traceable to Defendant's offense, assets used to facilitate Defendant's
                                                     3
          Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 4 of 9




offense, substitute assets and/or a money judgment equal to the value ofthe property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

               a. $80,000 in United States currency, to be entered in the form of an Order of
                  Forfeiture (Money Judgment).

      Defendant admits that $80,000 is subject to forfeiture on the grounds that it is equal to the
amount of proceeds the defendant derived from the offense.

       Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty andthat,due at least
in part to the acts or omissions of Defendant, the proceeds or property have beentransferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond thejurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as "substitute assets" any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure ll(b)(l)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.


        If the U.S. Attorney requests. Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendantcurrently has any interest and all assets over which Defendanthas exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant's assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information aboutthe Defendant with the United
States Attorney's Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

       Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
          Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 5 of 9




of this case, and consents to the forfeiture of all such assets.

        Defendant agreesto assist fully in the forfeiture of the foregoing assets. Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wasted, hidden or otherwise made unavailable for forfeiture. Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding.

          7.    Civil Liabilitv

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendanthas incurredor may later incur due to his criminalconductand guiltyplea to the charges
specified in Paragraph 1 of this Agreement.

          8.    Breach of Plea Agreement

       Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant's breach, however, would
give the U.S. Attorney the right to be released from his commitments underthis Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendantbreachesany provision ofthis Agreement, the U.S. Attorney would also have
the right to use againstDefendant any of Defendant's statements, and any information or materials
he provided to the governmentduring investigation or prosecutionof his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute oflimitations, constitutional protections against pre-indictment delay,
and the SpeedyTrial Act, that Defendantotherwisemay have had to any chargesbased on conduct
occurring before the date of this Agreement.

          9.    Who is Bound bv Plea Agreement


         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attomey General of the United States or any other federal,
state, or local prosecuting authorities.
          Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 6 of 9




         10.   Modifications to Plea Agreement


       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.



       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Alex J. Grant.

                                                     Sincerely,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                             By:
                                                      DEEPlKA SEIUKLA
                                                      Chief, Springfield Branch Office
       Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 7 of 9

Jul.23. 2019   2:02PM                                                            No. 9979    P. 2




                          ACKNOWLBDGMENY OP PLEA A


          IhaP^exead thisletter anddisoussedit'vvitfimy attorney. The letteraceuratelypres&irts my
    agteement^ththeUnited States AttO)Uaey*s OMce &rtheDistrict ofMassachusetts. There are no
    unwittenagreements between mcandtheUnited States Attorney's Office, and no United States
    goveimnent official has made anyunwrittenpromises orrepresentations tome incomieotiGnwith
    my guiltyplea. Ihave receivedno prior offers to resolve t^scase.
           1understand the dime I ampleading guilty to,andthemaximum penalties fer thatcrime.
    Ihave discussed the Sditencing Quidelinesw&imylawyerandIundmutandthe sesntencingranges
    thatmayapply.

           I am satisfied wife, the legal representation my lawyer has given me andwe have had
    enou^ time to meet and disouss my case. We have discussed the charge against me, possible
    defenses I mighthave, theterms of Agreement and whether I should gototrial.

           I am enteaing into this Agreement fieely and vohmtatily and because 1am infact guilty of
    timoffense. Iheheve this Agreement is in my bestinterest



                                                  Anthony fiicoitelu
                                                  Defendant

                                                  Date;

           I certify thatAnthony Biccttelli has read this Agteement and thatwehave discussed what
    it means. I betieve Anthony BiocitelU understands the Agteement and isen^^ into itfieely,
    voluntarily, and knowingly. 1also cmtifythattheU.S. Attorney haajsoteact^deSanyofluar offers
    regaiding a change ofpleainthis case.



                                                  Tlmotiiy burden
                                                  Attorneyfor Defendant

                                                  Date:
              Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 8 of 9




United States v. Anthony Riccitelli
Criminal No. 19-CR-300            ^-MGM
Statement of Facts

         In or about October and November 2014, Anthony Riccitelli was a loan officer for Blue
Hills Bank("BHB"), an FCIC-insured financial institution. Riccitelli was the relationship
manager for the prospective bank customers, Diecast Connections Company, Inc. ("Diecast")
and TJK Realty, LLC ("TJK"), who were headed by Beth Zastawny. Zastawny was seekingto
re-finance existing corporate debt owed to Citizens Bank.

       Prior to the proposed Blue Hills Bank loan to Zastawny's companies, Riccitelli had
maintained a professional relationship with Zastawny for several years. Startingin February
2013, Riccitelli loaned money, through his company West Providence Real Estate or through
checks drawn on a joint bank account Riccitelli shared with his mother, to Zastawny in various
amounts to help Diecast finance new inventory. Between February 2013 and June 2013,
Riccitelli loaned Diecast a total of $70,000. Zastawany repaid Riccitelli through weekly
payments that were most often in the amount of $2,500. By August 2013, Zastawny hadrepaid
Riccitelli.


      Between September 2013 and January 2014, Riccitelli loaned an additional $65,000, as
Zastawny was applying for a loan with Citizens Bank. At that time, Riccitelli worked at Citizens
Bank as a loan officer, and he proposed a re-flnancing of Diecast's existing corporate debt with
ID Bank. After Diecast received the loan from Citizens, Zastawny made partial repayment to
Riccitelli.


        In the fall of 2014, Riccitelli was working at Blue Hills Bank as a loan officer. Part of his
job was to identify and cultivate relationships with potential commercial borrowers. On
November 7, 2014, Riccitelli formally proposed a loan package for Diecast and TJK. This loan
package was subject to review andapproval by other people with different roles at the bankwith
higher levels of authority. BHB undertook a review of the application submitted by Zastawny
and the documents submitted by her to determine whether the loan packages met BHB's
underwriting standards.

       The application and supportingdocumentation were, in several importantrespects, false
and fraudulent. Zastawny submittedfinancial statements that did not accurately disclosethe
level of Diecasfs indebtedness when she failed to disclose substantial loans made to Diecast by
family, fnends, and Riccitelli.

        Between December 5, 2014 and January 14, 2015, Riccitelli loaned Diecast $80,000 to
meet Diecast's short-term need for cash. During this period, and during the entire period in
which Riccitelli proposed the loan package for Diecast and TJK, and when BHB was evaluating
whether to extend credit to Diecast and TJK, Riccitelli never disclosed that he was a creditor of
Diecast being owed repaymenton both the new loan of $80,000 and on Diecast's prior remaining
indebtedness of $38,500. The $38,500 in outstanding loans existed in November 2014, when
Riccitelli formally proposed the loan package. Riccitelli expected to be paid back from the loans
that Riccitelli expected BHB would extend to Diecast and TJK.



89804059.1
             Case 3:19-cr-30034-MGM Document 3 Filed 07/26/19 Page 9 of 9




          In proposing that BHB give Diecast and TJK the $4.2 million loan package, Riccitelli
understood that his identity as creditor on loans to Diecast would not be disclosed to BHB.
Riccitelli understood that disclosure of his identity as the creditor on these loans as well as full
disclosure of the total indebtedness on these loans, while he was also acting on behalf of the bank
to propose the $4.2 million loan package, would have led to the rejection of the loan package by
BHB.


      The loan package closed on January 20, 2015. On January 23,2015, immediately after
Zastawny and Diecastreceived the loan proceeds, Zastawny repaid Riccitelli $80,000, using the
money she received from BHB.

        Riccitelli shared in the loan proceeds given by BHB to Zastawanyand Diecast when he
received the $80,000 on January 23,2015. Riccitelli acted with the intent to defraud BHB by
proposing a commercial loan package in which he had an interest. Riccitelli owed a fiduciary
duty to the bank but instead subordinated the bank's interest to his own whenhe proposed the
loan package. Riccitelli knew, but chose not to disclose to BHB personnel charged with
evaluatingthe creditworthiness of Diecast and TJK, his identity as a creditor of Diecast and the
total amount of his loans to Diecast. Riccitelli knew and understood that the non-disclosure of
Diecast's full indebtedness, and his receipt of $80,000 (i.e., money that was supposed to bolster
the capital needed by Diecast and help Diecast achieve and maintain financial stability), could
only make it more difficult for Diecast to repay the money loaned by BHB to Diecast.

        Although he was paid back in some instances, Riccitelli also suffered financial losses due
to his dealings with Diecast and Zastawny. In March of 2013, a loan of $100,000 was made to
Zastawny, secured by a mortgage on her residential property. This loan was made before
Riccitelli had any connectionor employment with BHB. Riccitelli and West Providence Real
Estate have not been paid back on this loan. Additionally, in February of 2016, Diecast and
Zastawny solicitedRiccitelli for a working capital loan. As a result, Riccitelli made a working
capital advance to Diecast at that time in the amount of $30,000. This loan also has not been
repaid.

          In July 2016, BHB foreclosed on the loans to Diecast and TJK. The bank has sustained
substantial losses on this loan package.




89804059.1
